COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
BARROW-HEATH
  INVESTMENTS, INC., AND BARROW-HEATH LIMESTONE, LTD./LIMESTONE GROUP, INC.,
 
             Appellants/Cross-Appellees,
 
v.
 
LIMESTONE
  GROUP, INC./BARROW-HEATH INVESTMENTS, INC., AND BARROW-HEATH LIMESTONE, LTD.,
 
             Appellee/Cross-Appellant.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-02-00155-CV
 
Appeal from the
 
County Court at Law No. 4
 
of Dallas County, Texas 
 
(TC# CC-01-01761-D) 
 



 
O P I N I O N
 




Limestone Group, Inc. brought suit
against Barrow-Heath Investments, Inc., a Texas corporation, individually, and
d/b/a Barrow-Heath Limestone, Ltd. and Chicago Title Insurance Co.  Barrow-Heath Limestone, Ltd. brought appeal
of a February 1, 2002 judgment in favor of Limestone and awarding no damages on
the Barrow-Heath counterclaim.  Limestone
filed a cross-appeal based on the trial court=s denial of its claims for
declaratory judgment and foreclosure of its judgment lien and based on the
trial court=s assessment of defendant Chicago
Title=s attorney=s fees against it.
A joint motion to dismiss the appeal
is before this Court.  The agreement is
signed by attorneys for the parties.[1]
We have authority under Tex. R. App. P. 42.1 to dispose of an
appeal in accordance with an agreement signed by all parties or their attorneys
and filed with the clerk.  Tex. R. App. P. 42.1(a)(1).  Because the parties have complied with the
requirements of Rule 42.1(a)(1), we conclude that the motion should be granted
and the appeal should be dismissed.
 
                                                                        

SUSAN
LARSEN, Justice
June 20, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)
 




[1]Although
Rex Nichols is listed and signs as AAttorney
for Appellees,@
we believe this is typographical error. 
Nichols is attorney for Barrow-Heath Investments, Inc. and Barrow-Heath
Limestone, Ltd., the appellants in this cause. 
Limestone and Chicago Title were listed as appellees,
and counsel for each signed the agreement.